DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-8 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,662,090 to Obata. 
Regarding claim 1, Obata discloses an endoscope system comprising: 
	a first endoscope (Fig. 1- endoscope device 2A) comprising a first endoscope connector (Fig. 1-universal cable 6); 
	a second endoscope (Fig. 1- endoscope device 2N) comprising a second endoscope connector (Fig. 1-universal cable 6); 
	an external apparatus (Fig. 1-endoscope control device 4) comprising an apparatus-side receptacle to which the first endoscope connector and the second endoscope connector are connectable (Fig 1-connector 8); and 
	a converter (Fig. 1-endoscope switching device 3) comprising a plug connectable to the apparatus-side receptacle (Fig 1-connectors 7), a first receptacle to which the first endoscope connector is connectable (Fig. 1-connector portions 5), and a second receptacle to which the second endoscope connector is connectable (Fig. 1-connector portions 5).
Regarding claim 5, Obata discloses an endoscope converter (Fig. 1-endoscope switching device 3) comprising: 
	a plug connectable to an apparatus-side receptacle of an external apparatus (Fig. 1; [0024]- The endoscope switching device 3 is detachably connected to the endoscope control device 4 via connectors 7 and 8 by using a connecting cable 9); 
	a first receptacle (Fig. 1-connector portion 5) to which a first endoscope connector (Fig. 1-universal cable 6) included in a first endoscope is connectable (Fig. 1- endoscope device 2A); and 
(Fig. 1-connector portions 5) to which a second endoscope connector (Fig. 1-universal cable 6) included in a second endoscope is connectable (Fig. 1- endoscope device 2N).
Regarding claim 6, Obata discloses the endoscope converter according to claim 5, and Obata further discloses wherein the apparatus-side receptacle of the external apparatus has a shape (Fig. 1 – connector 8) connectable with the first endoscope connector included in the first endoscope and the second endoscope connector included in the second endoscope (Fig. 1 - universal cable 6).
Regarding claim 7, Obata discloses an endoscope converter (Fig. 1-endoscope switching device 3) comprising: 
	a first converter-side connector (Fig. 1-connector portions 5) to which a first endoscope-side connector (Fig. 1-universal cable 6) included in a first endoscope is connectable (Fig. 1- endoscope device 2A); 
	a second converter-side connector (Fig. 1-connector portions 5) to which a second endoscope-side connector (Fig. 1-universal cable 6) included in a second endoscope is connectable ([0022]- an endoscope switching device 3 to which 1st to N-th endoscope devices 2 are simultaneously connected; The examiner notes that this would be  endoscope device 2B) and 
	a third converter-side connector connectable to an apparatus-side connector of an external apparatus ([0024]- The endoscope switching device 3 is detachably connected to the endoscope control device 4 via connectors 7 and 8 by using a connecting cable 9).
Regarding claim 8, Obata discloses the claimed invention as discussed above concerning claim 7, and Obata further discloses wherein the apparatus-side connector of the external apparatus has a shape (Fig. 1 – connector 8) connectable with the first endoscope-side connector (Fig. 1 - universal cable 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,662,090 to Obata and in further view of JPH07250813A to Kawashima.
Regarding claim 2, Obata discloses the claimed invention as discussed above concerning claim 1, but Obata does not expressly teach comprising a mother-baby endoscope in which the first endoscope includes a channel and the second endoscope includes an insertion portion configured to be insertable in the channel.
However, Kawashima teaches of an analogous endoscopic device comprising a mother-baby endoscope in which the first endoscope includes a channel (Fig. 2-child fiberscope 40 & forceps insertion opening 31) and the second endoscope includes an insertion portion configured to be insertable in the channel (Fig. 2 - child fiberscope 40; see [0016])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Obata to include the mother-baby endoscope of Kawashima. It would have been advantageous to make the combination in order to enable detailed observation of small holes or narrow tube than the outer diameter of the mother endoscope ([0003] of Kawashima).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,662,090 to Obata and in further view of U.S. Patent No. 6,985,170 to Tsuyuki. 
Regarding claim 3, Obata discloses the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 1 of Obata does not expressly teach wherein the external apparatus comprises a light source, the embodiment of Fig. 10 of Obata does teach wherein the external apparatus comprises a light source (Fig. 10-light source 47).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external apparatus of the embodiment of Fig. 1 of Obata to include the light source, as taught by the embodiment of Fig. 10 of Obata. It would have been advantageous to make the combination in order to transmit the illumination light to the endoscope ([0093] of Obata).
Obata does not expressly teach the converter comprises an optical distributor configured to distribute light from the light source to the first endoscope connector and the second endoscope connector.
However, Tsuyuki teaches of an analogous endoscopic device wherein the external apparatus comprises a light source (Fig. 15A – light source 12), and the converter (Fig. 15A – signal cable 13) comprises an optical distributor configured to distribute light from the light source to the first endoscope connector and the second endoscope connector (Col. 13, lines 35-45 - a reference numeral 10 represents an endoscopes set which consists of a plurality of endoscopes E1, E2 …. a reference numeral 13 represents a signal cable including a light guide cable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Obata to include an optical distributor configured to distribute light from the light source to the first endoscope connector and the second endoscope connector, as taught by Tsuyuki. It would have been advantageous to make the combination in order to control a plurality of endoscope with a single control unit (Col. 13, lines 35-45 of Tsuyuki).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,662,090 to Obata and in further view of WO 2017086483 A1 to Niwa et al. (hereinafter “Niwa”).
Regarding claim 4, Obata discloses the claimed invention as discussed above concerning claim 1, and Obata further discloses wherein 
	the converter is arranged so as not to overlap and interfere with the operation panel (Fig. 1-endoscope switching device 3), with the first receptacle and the second receptacle aligned longitudinally in a vertical direction (Fig. 1-connector portions 5), and the plug of the converter is connected to the apparatus-side receptacle of the external apparatus ([0024]- The endoscope switching device 3 is detachably connected to the endoscope control device 4 via connectors 7 and 8 by using a connecting cable 9), with a longitudinal direction of the converter being along a lengthwise direction of the external apparatus (Fig. 1 - endoscope switching device 3 & (Fig. 1-endoscope control device 4)
Obata does not expressly teach the external apparatus includes a front panel on which the apparatus-side receptacle and an operation panel are disposed side by side in a horizontal direction.
However, Niwa teaches of an analogous endoscopic device the external apparatus includes a front panel (Fig. 1- front surface portion 30) on which the apparatus-side receptacle and an operation panel are disposed side by side in a horizontal direction (Fig. 1- receptacle portion 31 & panel unit 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external apparatus of Obata to include the apparatus-side receptacle and operation panel disposed side by side in a horizontal direction, as taught by Niwa. It would have been advantageous to make the combination for operation and status display ([0023] of Niwa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.S./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795